Appeal dismissed and Opinion Filed January 14, 2013




                                           In The
                                  QI:ourt of ~peals
                         jfiftb 11Bistrict of \[exas at 11Ballas
                                   No. 05-11-01168-CR
                                   No. 05-11-01169-CR

                       PHILLIPS, RONNIE DALE, APPELLANT

                                             v.
                          THE-STATE OF TEXAS, APPELLEE

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-63915-T

                            MEMORANDUM OPINION

                       Before Justices FitzGerald, Fillmore, and Evans
                                  Opinion by Justice Evans

       Appellant has filed motions to withdraw the appeals. Appellant's counsel has approved

the motions. This Court hereby GRANTS the motions to withdraw and ORDERS the appeals

DISMISSED and that this decision be certified below for observance. See TEX. R. APP. P.

42.2(a).




Do Not Publish
TEX. R. APP. P. 47
111168F.U05
                                   Qtourt of appeals
                         jfiftl) 1Bistritt of ~exas at 1Ballas

                                      JUDGMENT

RONNIE DALE PHILLIPS, Appellant                   Appeal from the 283rd Judicial District
                                                  Court of Dallas County, Texas (Trial Court
No. 05-ll-01168-CR        V.                      No. Fl0-63915-T).
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices FitzGerald and Fillmore
                                                  participating.

       Based on the Court's opinion of this date, we DISMISS the appeal.

Judgment entered January 14, 2013.
                                  Qrourt of ~peal~
                         jfiftb i!h~trid of ~exa~ at 1.1Ballas

                                       JUDGMENT

RONNIE DALE PHILLIPS, Appellant                   Appeal from the 283rd Judicial District
                                                  Court of Dallas County, Texas (Trial Court
No. 05-11-01169-CR        V.                      No. Fll-57321-n.
                                                  Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                      Justices FitzGerald and Fillmore
                                                  participating.

       Based on the Court's opinion of this date, we DISMISS the appeal.

Judgment entered January 14, 2013.




                                                               W. EVANS
                                                         JUSTICE